                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:17-CV-00330-GCM
VINCENT LUMINOSO,                                )
                                                 )
               Plaintiffs,                       )
                                                 )
  v.                                             )          ORDER
                                                 )
NANCY A. BERRYHILL,                              )
                                                 )
               Defendants.                       )
                                                 )

       Upon stipulation of the parties, it is hereby ordered that Defendant will pay Plaintiff

$1,600.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. Additionally, Plaintiff shall be paid $420.40 in costs from the

Judgment Fund by the U.S. Department of Treasury pursuant to 28 U.S.C. §2412(a)(1). If the

award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by

check payable to Plaintiff’s counsel, Christopher S. Stepp, and mailed to his office at 112

South Main Street, Hendersonville, North Carolina 28792, in accordance with Plaintiff’s

assignment to his attorney of his right to payment of attorney’s fees under the Equal Access to

Justice Act.

       SO ORDERED.


                                      Signed: January 30, 2019




                                               1
